Exhibit 10.1

 



 

[image_001.jpg]

 

November 10, 2015

 

 

 

Teri W. Hunt

XXXX XXXXXXX XXXXX XXXX

XXXXXXXX, XX XXXXX

 

Dear Ms. Hunt:

 

The purpose of this letter is to confirm your continuing employment with
Lakeland Industries, Inc. on the following terms and conditions:

 

1.         THE PARTIES

 

This is an Agreement between Teri W. Hunt, residing at XXXX XXXXXXX XXXXX XXXX,
XXXXXXX, XX XXXXX (hereinafter referred to as “you”), and Lakeland Industries,
Inc., a Delaware corporation, with a principal place of business located at 3555
Veterans Memorial Hwy, Suite C, Ronkonkoma, NY  11779-7410 (hereinafter the
“Company”).

 

2.         TERM

 

The term of the Agreement shall be for a three-year period, from November 10,
2015 through and including November 9, 2018.

 

3.         CAPACITY

 

You shall be employed in the capacity of Chief Financial Officer for Lakeland
Industries, Inc. or such other position or positions as may be determined from
time to time by the Company.

 

You agree to devote your full time and attention and best efforts to the
faithful and diligent performance of your duties to the Company and shall serve
and further the best interests and enhance the reputation of the Company to the
best of your ability.

 

4.         COMPENSATION

 

As full compensation for your services, you shall receive the following from the
Company:

 

(a)        A base annual salary of $215,000 payable bi-weekly (the “Base
Salary”); and

Lakeland Industries, Inc. 3555 Veterans Memorial Highway, Suite C, Ronkonkoma,
New York 11779 Phone: (631) 981-9700; Fax: (631) 981-9751





 

(b)        Participation, if and when eligible, in any of the Company’s pension
plans, profit sharing plans, medical and disability plans, restrictive stock or
appreciation rights plans, and/or stock option plans, 401(k) plans when any such
plans are or become effective; and

 

(c)        Such benefits as are provided from time to time by the Company to its
officers and employees; provided however that your annual vacation shall be for
a period of 3 weeks; and

 

(d)        Reimbursement for any dues and expenses incurred by you that are
necessary and proper in the conduct of the Company’s business; and

 

(e) Participation in the Company’s 2015 Restricted Stock Plan.

 

 

5.         ANNUAL BONUS

 

During the Term, in addition to Base Salary, you have the opportunity to earn an
Annual Bonus under an incentive compensation plan as determined by the
Compensation Committee of the Board of Directors of the Company (the “Board”).
In May of each year during the Term commencing in 2016, you may be awarded an
Annual Bonus of between 80% and 120% of your target bonus amount of $35,000,
subject to adjustment by the Compensation Committee from time to time (the
“Target Bonus Amount”). Such Annual Bonus shall be calculated based upon the
Company’s actual earnings per share (“EPS”) as compared to an EPS target amount
(the “FY EPS Target”), EPS threshold amount (the “FY EPS Threshold”) or EPS
maximum amount (the “FY EPS Maximum”) for such year set by the Board of
Directors with input from you; provided, however, the Compensation Committee
shall have final decision-making authority. More particularly, (i) 80% of the
Target Bonus Amount will be awarded to you as an Annual Bonus if the Company’s
actual EPS equals or exceeds the FY EPS Threshold but is less than the FY EPS
Target, (ii) 100% of the Target Bonus Amount will be awarded to you as an Annual
Bonus if the Company’s actual EPS equals or exceeds the FY EPS Target but is
less than the FY EPS Maximum, and (iii) 120% of the Target Bonus Amount will be
awarded to you as an Annual Bonus if the Company’s actual EPS equals or exceeds
the FY EPS Maximum. Payment of the Annual Bonus, if any, due you, shall be made
in accordance with the Company’s normal payroll procedures, but no later than
June 18 following the year for which the Annual Bonus was earned. The Annual
Bonus will be calculated each May during the Term.

 

6.         NON-COMPETITION/SOLICITATION/CONFIDENTIALITY

 

During your employment with the Company and for one year thereafter, (if you are
receiving your normal compensation from the Company under Section 7 (a), (e) or
(f)) you shall not, either directly or indirectly, as an agent, employee,
partner, stockholder, director, investor or otherwise, engage in any business in
competition with the business of the Company within the Company’s market
area(s).  You shall also abide by the Code of Ethics Agreement and other
Corporate Governance Rules.  You shall disclose prior to the execution of this
Agreement (or later on as the case may be) all business relationships you
presently have or contemplate entering into or enter into in the future that
might affect your responsibilities or loyalties to the Company.

 

Lakeland Industries, Inc. 3555 Veterans Memorial Highway, Suite C, Ronkonkoma,
New York 11779 Phone: (631) 981-9700; Fax: (631) 981-9751





During your employment with the Company and for one year thereafter, you shall
not, directly or indirectly, hire, offer to hire or otherwise solicit the
employment or services of, any employee of the Company on behalf of yourself or
any other person, firm or entity.

 

Except as may be required to perform your duties on behalf of the Company, you
agree that during your employment with the Company and for a period of one year
thereafter, you shall not, directly or indirectly, solicit, service, or accept
business from, on your own behalf or on behalf of any other person, firm or
entity, any customers or potential customers of the Company with whom you had
contact during your employment or about whom you acquired confidential
information during your employment.

 

Except as required in your duties to the Company, you shall not at any time
during or after your employment, directly or indirectly, use or disclose any
confidential or proprietary information relating to the Company or its business
or customers which is disclosed to you or known by you as a consequence of or
through your employment by the Company and which is not otherwise generally
obtainable by the public at large.

 

In the event that any of the provisions in this Section 6 shall ever be
adjudicated to exceed limitations permitted by applicable law, you agree that
such provisions shall be modified and enforced to the maximum extent permitted
under applicable law.

 

7.         TERMINATION

 

You or the Company may terminate your employment prior to the end of the Term
upon written notice to the other party in accordance with the following
provisions:

 

(a)Voluntary Termination. You may terminate your employment voluntarily at any
time during the Term by providing the Company with 60 days prior written notice.
If you do so, except for Good Reason (as defined below), you shall be entitled
to receive from the Company your (i) accrued and unpaid Base Salary through the
date of termination (which shall be on the date that is 60 days after the date
on which you give notice of resignation to the Company), (ii) any Annual Bonus
earned for the year completed prior to the year of termination but not yet paid,
and (iii) any other employee benefits generally paid by the Company up to the
date of termination (collectively (i), (ii), and (iii), the “Accrued
Obligations”). If the Company fails to notify you that it will not renew this
contract 180 days before July 31, 2018, it shall pay (i) through (iii) above for
180 days after its notice of non-renewal of this contract.

 

(b)Death.  This Agreement shall automatically terminate on the date of your
death without further obligation to you other than for payment by the Company to
your estate or designated beneficiaries, as designated in writing to the
Company, of (i) the Accrued Obligations through the last day of the month in
which your death occurs, and (ii) a pro-rata portion of the Annual Bonus, if
any, for the year of termination up to and including the date of death which
shall be determined in good faith by the Compensation Committee of the Board.
Your estate or beneficiaries, as applicable, shall also be entitled to all other
benefits generally paid by the Company on an employee’s death.

 

(c)Disability.  This Agreement and your employment shall terminate without any
further obligation to you if you become “totally disabled” (as defined below)
other than for payment by the Company of (i) the Accrued Obligations though the
last day of the month in which you are deemed to be totally disabled and (ii) a
pro-rata portion of the Annual Bonus, if any, for the year of termination up to
and including the date you are deemed to be totally disabled as determined in
good faith by the Compensation Committee of the Board.

 



Lakeland Industries, Inc. 3555 Veterans Memorial Highway, Suite C, Ronkonkoma,
New York 11779 Phone: (631) 981-9700; Fax: (631) 981-9751





 

You shall be deemed to be “totally disabled” in you are unable, for any reason,
to perform any of your duties and obligations to the Company, with or without a
reasonable accommodation, for a period of 90 consecutive days or for periods
aggregating 120 days in any period of 180 consecutive days.

 

(d)Cause.  The Company may terminate your employment at any time for “Cause” (as
defined below) and this Agreement shall terminate immediately with no further
obligations to you other than the Company shall pay you, within thirty days of
such termination, the Accrued Obligations up to the date of such termination for
Cause.

 

(e)Termination by the Company Without Cause or by you for Good Reason.  If,
during the Term, the Company terminates your employment without Cause or you
terminate your employment for Good Reason (as defined below), in either such
case, other than within 24 months after a Change in Control (which is covered by
Subsection (f) below), you shall be entitled to receive from the Company,
subject to your continued compliance with the restrictive covenants contained in
Section 6 hereof and your execution and non-revocation of a release of claims
substantially in the form attached hereto as Annex A, (i) the Accrued
Obligations payable within 15 days after the date of termination (or, in the
case of the prior year’s Annual Bonus, at such time such bonus is payable
pursuant hereto), (ii) an additional 12 months of your then current Base Salary,
payable in equal monthly installments beginning with the first payroll date
after the date on which the release of claims becomes effective and can no
longer be revoked, and (iii) a pro rata portion of the Annual Bonus, if any, for
the year of termination up to and including the date of termination which shall
be determined in good faith by the Compensation Committee of the Board and paid
at such time as such bonus is payable pursuant hereto.

 

(f)Termination by the Company Without Cause or by you for Good Reason within 24
Months After a Change in Control. If, during the Term, the Company terminates
your employment without Cause or you terminate your employment for Good Reason,
in either such case, within 24 months after a Change in Control (as defined
below), you shall be entitled to receive from the Company, subject to your
continued compliance with the restrictive covenants contained in Section 6
hereof and your execution and non-revocation of a release of claims
substantially in the form attached hereto as Annex A, (i) the Accrued
Obligations payable within fifteen days after termination (or, in the case of
the prior year’s Annual Bonus, at such time such bonus is payable pursuant
hereto), (ii) a lump sum amount equal to 24 months of Base Salary in effect as
of the date of termination of employment or the year immediately prior to the
Change in Control, whichever is higher, and (iii) two times the Target Bonus
Amount in effect as of the date of termination of employment or the year
immediately prior to the Change in Control, whichever is higher. The severance
payments under sub-paragraphs (ii) and (iii) hereof shall be paid with the first
payroll date after the date on which the release of claims becomes effective and
can no longer be revoked.

 



Lakeland Industries, Inc. 3555 Veterans Memorial Highway, Suite C, Ronkonkoma,
New York 11779 Phone: (631) 981-9700; Fax: (631) 981-9751





 

(g)Notwithstanding the foregoing, if your severance payments payable hereunder
constitute nonqualified deferred compensation subject to 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the period in which you must
execute the release begins in one calendar year and ends in another, the
severance payments will be made in the later calendar year.

 

(h)For purposes of this Agreement:

 

(i) “Cause” shall mean termination based upon: (A) your failure to substantially
perform your material duties and responsibilities with the Company, after a
written demand for such performance is delivered to you by the Company, which
identifies the manner in which you have not performed your duties or
responsibilities and a cure period of 60 days, (ii) your commission of an act of
fraud, theft, misappropriation, dishonesty or embezzlement, (iii) your
conviction for a felony or pleading nolo contendere to a felony, (iv) your
willful and continuing failure or refusal to carry out, or comply with, in any
material respect any reasonable directive of the President or the Board
consistent with the terms of this Agreement, or (v) your material breach of any
provision of this Agreement.

 

(ii) “Good Reason” shall mean the occurrence of any of the following events
without your prior written consent:

 



     (A) the failure of the Company to pay your Base Salary or Annual Bonus when
due and if earned, other than an inadvertent administrative error or failure,
within 10 days of receipt of notice by you,

 



     (B) a material diminution in your authority or responsibilities from those
described herein,

 



     (C) any material breach of this Agreement by the Company, or

 



     (D) a failure of the Company to have any successor assume in writing the
obligations under this Agreement.

 

(ii) “Change in Control” shall mean the occurrence of any of the following
events during the Term:

 

     (A) any person, or more than one person acting as a group within the
meaning of Code Section 409A and the regulations issued thereunder, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value and total
voting power of the stock of the Company; provided, however, that for purposes
of this subsection (A), the following acquisitions shall not be deemed to result
in a Change in Control: (1) any acquisition directly from the Company, (2) any
acquisition by the Company or an affiliate of the Company, or (3) any
acquisition by (x) any employee benefit plan (or related trust) intended to be
qualified under Section 401(a) of the Code or (y) any trust established in
connection with any broad-based employee benefit plan sponsored or maintained,
in each case, by the Company or any corporation controlled by the Company
(collectively (1), (2) and (3), the “Exempt Acquisitions”);

 



Lakeland Industries, Inc. 3555 Veterans Memorial Highway, Suite C, Ronkonkoma,
New York 11779 Phone: (631) 981-9700; Fax: (631) 981-9751





 

 



     (B) any person, or more than one person acting as a group within the
meaning of Code Section 409A and the regulations issued thereunder, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition) ownership of stock of the Company possessing 30% or more of the
total voting power of the Company’s stock; provided, however, that none of the
Exempt Acquisitions shall constitute a Change in Control.

 

     (C) individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, as a member of
the Incumbent Board, any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) or other actual or
threatened solicitation of proxies or consents by or on behalf of an individual,
entity or group (a “Person” within the meaning of the Exchange Act) other than
the Board; or

 

     (D) a person, or more than one person acting as a group within the meaning
of Code Section 409A and the regulations issued thereunder (other than a
subsidiary or an affiliate of the Company), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition) assets of the
Company that have a total gross fair market value equal to or more than 50% of
the total gross fair market value of all assets of the Company immediately
before such acquisition(s).

 

Notwithstanding the foregoing, a Change in Control shall not include any event,
circumstance or transaction that results from an action of any Person, entity or
group which includes, is affiliated with or is wholly or partly controlled by
one or more executive officers of the Company and in which you participate
directly or actively (other than a renegotiation of your employment arrangements
or in your capacity as an employee of the Company or any successor entity
thereto or to the business of the Company).

 

8.         NOTICES

 

Any notices required to be given under this Agreement shall, unless otherwise
agreed to by you and the Company, be in writing and by certified mail, return
receipt requested and mailed to the Company at its headquarters at 3555 Veterans
Memorial Highway, Suite C, Ronkonkoma, NY  11779-7410 or to you at your home
address at XXXX XXXXXXX XXXXX XXXX, XXXXXXX, XX XXXXX

Lakeland Industries, Inc. 3555 Veterans Memorial Highway, Suite C, Ronkonkoma,
New York 11779 Phone: (631) 981-9700; Fax: (631) 981-9751





 

9.         ASSIGNMENT AND SUCCESSORS

 

The rights and obligations of the Company under this Agreement shall inure to
the benefit of and shall be binding upon the successors of the Company.  This
Agreement may not be assigned by the Company unless the assignee or successor
(as the case may be) expressly assumes the Company’s obligations hereunder in
writing.  In the event of a successor to the Company or the assignment of the
Agreement, the term “Company” as used herein shall include any such successor or
assignee.

 

10.       WAIVER OR MODIFICATION

 

No waiver or modification in whole or in part of this Agreement or any term or
condition hereof shall be effective against any party unless in writing and duly
signed by the party sought to be bound.  Any waiver of any breach of any
provision hereof or right or power by any party on one occasion shall not be
construed as a waiver of or a bar to the exercise of such right or power on any
other occasion or as a waiver of any subsequent breach.

 

11.       SEPARABILITY

 

Any provision of this Agreement which is unenforceable or invalid in any respect
in any jurisdiction shall be ineffective in such jurisdiction to the extent that
it is unenforceable or invalid without effecting the remaining provisions
hereof, which shall continue in full force and effect.  The unenforceability or
invalidity of any provision of the Agreement in one jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

12.       GOVERNING LAW AND ARBITRATION

 

This Agreement shall be interpreted and construed in accordance with the laws of
the State of New York without regard to its choice of law principles.  Any
dispute, controversy or claim of any kind arising under, in connection with, or
relating to this Agreement or your employment with the Company shall be resolved
exclusively by binding arbitration.  Such arbitration shall be conducted in New
York City in accordance with the rules of the American Arbitration Association
(“AAA”) then in effect.  The costs of the arbitration (fees to the AAA and for
the arbitrator(s)) shall be shared equally by the parties, subject to
apportionment or shifting in the arbitration award.  In addition, the prevailing
party in arbitration shall be entitled to reimbursement by the other party for
its reasonable attorney’s fees incurred.  Judgment may be entered on the
arbitration award in any court of competent jurisdiction.

 

13.       HEADINGS

 

The headings contained in this Agreement are for convenience only and shall not
effect, restrict or modify the interpretation of this Agreement.

Lakeland Industries, Inc. 3555 Veterans Memorial Highway, Suite C, Ronkonkoma,
New York 11779 Phone: (631) 981-9700; Fax: (631) 981-9751





 

 

AGREED AND ACCEPTED:                      

  

 

By: /s/ Teri W. Hunt

Teri W. Hunt

Chief Financial Officer

 

Date: November 10, 2015

 



By: /s/ Christopher J. Ryan   By: /s/Thomas McAteer   Christopher J. Ryan, CEO
and President Chairman   Thomas McAteer, Compensation Committee Chairman        
  Date: November 10, 2015   Date: November 10, 2015   



 

 

 



Lakeland Industries, Inc. 3555 Veterans Memorial Highway, Suite C, Ronkonkoma,
New York 11779 Phone: (631) 981-9700; Fax: (631) 981-9751



 